Citation Nr: 1013398	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for a right foot cold injury, claimed as leg and feet 
pain.

3.  Entitlement to a disability rating in excess of 30 
percent for a left foot cold injury, claimed as leg and feet 
pain.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1949 to June 
1952 and from March 1956 to November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2008 and May 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran had also previously appealed 
a December 2009 rating decision in regards to service 
connection for an unspecified gunshot wound.  The Veteran, 
through his representative, withdrew that claim in a January 
2010 statement.  As such, that claim is not currently before 
the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of an increased disability rating for right and 
left foot cold injuries and of a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

In correspondence dated in November 2007, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
RO also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
Thus, the duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

PTSD

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
PTSD is evaluated under the General Rating Formula for Mental 
Disorders, which provides that a 30 percent disability rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent disability rating is warranted when there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).

A GAF score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).

A GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).

A GAF score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

The Veteran contends that his service-connected PTSD is more 
severe than the 30 percent disability rating currently 
assigned.  In a September 2008 statement, he  reported 
anxiety when in public, nightmares, flashbacks, and spending 
time alone.  

A VA examination report dated in April 2008 shows that the 
Veteran reported that he would go into a shell and was 
bothered by noises when around crowds, but that he had a good 
family relationship.  He denied suicide attempts and 
violence.  Mental status examination revealed that the 
Veteran was clean and casually dressed, with unremarkable 
speech, appropriate affect, and neutral mood.  He was 
cooperative and attentive, as well as, oriented to person, 
time and place.  Thought process and content were 
unremarkable; he understood the outcome of his behavior and 
had the insight to recognize that he had a problem.  A sleep 
impairment with interrupted pattern was indicated, but there 
were no reports of intrusive thoughts,  nightmares, or 
hallucinations.  There was no inappropriate behavior, and he 
was able to interpret proverbs appropriately.  There were no 
obsessive or ritualistic behavior, panic attacks, homicidal 
or suicidal thought, or violence.  Impulse control was good, 
and he was able to maintain minimum personal hygiene and had 
no problems with activities of daily living.  Remote, recent, 
and immediate memory were normal.  PTSD symptoms included re-
experiencing the traumatic event; making efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma; and having an exaggerated startle response.

The examiner determined that the Veteran had made a good 
adjustment, other than the noted symptoms, and appeared 
stable, with no problems reported other than his bilateral 
foot problems.  The Veteran was retired due to eligibility by 
age or duration of work.  A GAF score of 80 was assigned.  
The examiner noted that the Veteran's condition appeared 
stable, with no acute change in symptoms, and that, in 
general, he did not appear to have had an increase in PTSD 
symptoms; his ongoing adjustment to his trauma was good.  The 
examiner also found there to be no total occupational and 
social impairment due to PTSD symptoms and no deficiencies in 
judgment, thinking, family relations, work, mood or school.  
The examiner found reduced reliability and productivity due 
to PTSD symptoms, in the Veteran's avoidance of crowds and 
unease in crowds, as well as, hypersensitivity to noise. 

As reported in the VA examinations, the Veteran has denied 
treatment for his PTSD.  Additionally, private medical 
records from Dr. D. K. generally found him to be 
psychiatrically normal.  For example, a February 2006 Dr. D. 
K. History and Physical report noted that the Veteran denied 
anxiety, delusions, difficulty sleeping, impulsive behaviors, 
depression, confusion, compulsive behaviors, suicidal 
ideation, and hallucinations.  At that time, he also denied 
difficulty concentrating, speech difficulties, tremors, 
incoordination, and memory difficulties.

A VA PTSD examination dated in May 2009 (which included a 
review of the claims file) shows that the Veteran denied 
mental health treatment; although he had been prescribed 
anti-anxiety medication, he did not take it.  He reported 
preferring to stay at home and relaxing and found anxiety in 
social situations with loud crowds.  He reported that when 
his cold injury residuals were painful, he would have 
recollections about his duty during the Korean War.  He 
reported good family relations and weekly church attendance, 
but that he preferred to stay home and avoid crowds.  

Mental status examination revealed that the Veteran was 
clean, appropriately, and casually dressed.  He had 
unremarkable psychomotor activity and soft or whispered slow, 
clear and coherent speech.  He was cooperative, friendly, 
relaxed and attentive, with an appropriate affect, euthymic 
mood.  He was oriented to person, time, and place.  His 
thought process and content were unremarkable; he had no 
delusions, and understood the outcome of behavior.  

During the examination, the Veteran reported problems 
sleeping, with early morning waking and difficulty returning 
to sleep.  He denied hallucinations.  The examiner found him 
to have appropriate behavior and no obsessive or ritualistic 
behavior, panic attacks, or homicidal or suicidal thoughts.  
The examiner found him to have good impulse control and no 
episodes of violence, as well as an ability to maintain 
minimal personal hygiene and no problem with activities of 
daily living.  The examiner determined that his remote, 
recent, and immediate memory were normal.  The Veteran was 
said to have persistent re-experiencing of the traumatic 
event, including recurrent distressing dreams and reactivity 
to internal or external cues.  He would attempt to avoid 
activities, places, or people that raised recollections of 
the trauma and noted difficulty concentrating.  He also 
reported that his frost-bitten feet were painful and would 
trigger recollection of his Korean War duties.  The examiner 
noted that the Veteran continued to avoid large social 
gatherings and worried about his mobility and safety in 
crowds.  He reported enjoying spending time by himself.

A GAF score of 70 was assigned.  It was noted that the 
Veteran continued to experience mild problems with PTSD 
symptoms and some difficulty with social and interpersonal 
functioning.  The examiner noted that the Veteran had been 
retired due to age and experience.  The examiner further 
noted that the Veteran had reduced social outings and 
preferred the safety and solitude of his home environment.  
The examiner added that the Veteran would experience anxiety 
and worry when subjected to large social gatherings; he 
preferred the peace and quiet of home and had to reduce 
leisure activities due to finances and mobility.  The 
examiner found no total occupational and social impairment 
and no deficiencies in judgment, thinking, family relations, 
work, mood or school due to PTSD.    The examiner found no 
reduced reliability or productivity due to PTSD and an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
PTSD, but with generally satisfactory functioning, as 
evidenced by the Veteran's preference for avoiding social 
activities of large gatherings of people.    

The Veteran has also submitted statements, such as in 
September 2008, in which he reported anxiety and difficulty 
with being in crowds.  His family also submitted a lay 
statement, which was received in April 2009, indicating that 
he got agitated by loud and unexpected noise and people 
moving around; he also retreated when in public.  The 
statement also noted that the Veteran had nightmares and 
flashbacks after being in the public for long periods of 
time, as well as difficulty expressing his needs and desires.  
He would avoid war movies and spend most of his time alone.

As previously noted,  the Veteran has currently been assigned 
a 30 percent disability rating for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's representative, as indicated in a November 2009 
statement, has argued that the Veteran had reduced 
reliability and productivity, as well as some difficulty with 
interpersonal functioning and nightmares.  The Veteran's 
family, in their April 2009 lay statement, has also reported 
that he has difficulty with loud and unexpected noise and 
when out in the public.  

However, even when considering such statements, the record 
indicates that the Veteran's PTSD is more indicative of his 
current 30 percent disability rating than a higher one.  
Consistent with a 30 percent disability rating, the Veteran 
has been found by both VA examiners to have anxiety.  
Additionally, the May 2009 VA examiner noted chronic sleep 
impairment.  The 30 percent rating considers occupational and 
social impairment, due to symptoms such as the Veterans 
anxiety and sleep impairment.  The examiner found the Veteran 
to have occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but with generally satisfactory functioning, 
indicative of a 30 percent disability rating.

Additionally, in his February 2006 Dr. D.K. History and 
Physical, the Veteran actually denied such symptoms 
indicative of a 30 percent disability rating, including 
anxiety and difficulty sleeping.  He also denied symptoms 
indicative of a 50 percent disability, such as difficulty 
concentrating, speech difficulties, and memory difficulties.

The Veteran's PTSD symptoms are not consistent with a higher 
50 percent disability rating, which would only be warranted 
with occupational and social impairment with reduced 
reliability and productivity.  For example, the VA examiners 
found the Veteran to have an appropriate affect.  The April 
2008 VA examiner found his speech to be unremarkable, while 
the May 2009 one found it to be clear and coherent.  Although 
he had anxiety, neither VA examiner found him to have panic 
attacks.  Additionally, both VA examiners found his remote, 
recent and immediate memory to be normal.  Both VA examiners 
also found him to not have impaired judgment or abstract 
thinking.  Furthermore, in both examinations, the Veteran 
noted good relationships with his family, indicating an 
ability to maintain effective social relationships.  

Additionally, the May 2009 VA examiner specifically found the 
Veteran to have no reduced reliability or productivity due to 
PTSD, such that a 50 percent disability rating is not 
indicated.  The examiner also found him to have occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to PTSD, which is 
consistent with his current 30 percent disability rating.  
Although the examiner found some difficulty with social and 
interpersonal functioning, overall, the examiner found the 
Veteran to have only mild problems with PTSD functioning and 
generally satisfactory functioning.  

The record thus indicates that the Veteran's PTSD symptoms 
are not consistent with a 50 percent disability rating.  
Indeed, the record indicates that the Veteran's symptoms are 
not at all consistent with those indicated by a 50 percent 
disability rating or higher, but rather more closely resemble 
his current 30 percent disability rating.

Furthermore, the April 2008 and May 2009 VA examiners found 
GAF scores of 80 and 70 respectively.  As previously noted, 
the lower GAF score of 70 is consistent with only some mild 
symptoms or some difficulty in social or occupational 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  Such findings are 
similarly consistent with the current 30 percent disability 
rating, as opposed to a higher 50 percent disability rating.  

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current PTSD.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The record thus indicates that although the Veteran does have 
some PTSD symptoms, they do not rise to a level higher than 
his current 30 percent disability rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for an increased rating for PTSD is denied.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment, as all his VA 
examinations indicated that the Veteran was retired due to 
his age and that he only had at most occasional decrease in 
work efficiency with intermittent periods of inability to 
perform occupational tasks, which was contemplated by the 
rating criteria.  Additionally, there were not frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   The Board further notes that the 
question of the Veteran's employability will be further 
addressed by in the entitlement to TDIU section of this 
decision.


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.  


REMAND

Unfortunately, a remand is required as to the issues of an 
increased disability rating for a right and left foot cold 
injuries and of a TDIU.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claims 
so that he is afforded every possible consideration.  VA has 
a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran essentially contends that his service-connected 
right and left foot cold injuries are more severe than 
indicated by the current 30 percent ratings.  He additionally 
claims that his service-connected disabilities are sufficient 
to render him totally disabled for TDIU purposes.

The Board notes that the Veteran currently receives the 
maximum rating possible under Diagnostic Code 7122, for cold 
injury residuals.  However, Note (1) to Diagnostic Code 7122 
provides that complications such as peripheral neuropathy are 
to be rated separately under other applicable diagnostic 
codes.  

The April 2008 VA examiner found the Veteran's sensory 
functions, reflexes, and muscle function to be normal.  
However, while the April 2009 VA examiner also found the 
Veteran to have normal reflexes and muscle function, it was 
also  determined that the Veteran did have bilateral 
decreased vibration, light touch, pain sensation, and 
position sense in regard to his bilateral sensory function.  

The Board further notes that no medical opinion is of record 
finding that the Veteran has current peripheral neuropathy 
that is related to his service-connected right and left foot 
cold injuries.  The Board further notes that a July 10, 2008, 
VA outpatient treatment record noted that the Veteran had a 
non-service-connected herniated disc.  Given the nature of a 
peripheral neuropathy disability and the lack of findings 
relative to such a disorder in the April 2008 VA examination, 
the Board finds that a VA examination is necessary to 
determine whether there are any neurological manifestations 
of the lower extremities that are related the Veteran's right 
and left foot cold injuries.

A VA examination should be provided to provide current 
findings regarding the service-connected right and left foot 
cold injuries and determine the nature, extent, onset, and 
etiology of any peripheral neuropathy found on examination.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

With regard to the TDIU claim, the Board notes that the 
Veteran is service-connected for a right and left foot cold 
injury, with separate 30 percent disability ratings for each 
foot; and for PTSD, with a 30 percent disability rating.  

The Veteran was provided VA examinations with regard to his 
service-connected disabilities.  His PTSD VA examinations 
generally did not indicate that the Veteran was unemployable.  
For example, both VA examiners noted that the Veteran did not 
have total occupational impairment.  However, the VA 
examinations for his cold injuries did not address the issue 
of his employability due to his cold injuries, other than 
noting that he is currently unemployed.  No VA examination 
was provided which addressed whether the Veteran's service-
connected disabilities rendered him unemployable.  The 
Veteran was not provided a proper VA examination as to his  
claim for a TDIU.  Specifically, none of the VA examiners 
provided an opinion as to whether the Veteran would be 
considered unemployable due to his service-connected 
disabilities.  The Veteran should be provided a VA 
examination with regard to his claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any outstanding 
medical records, the RO/AMC should 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any right and left foot cold injury 
residuals, specifically including an 
opinion as to the etiology of any lower 
extremity peripheral neuropathy found 
to be present.  The claims file should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  

The examiner should determine the 
current nature of the Veteran's right 
and left foot cold injuries and opine 
as to whether it is at least as likely 
as not that any lower extremity 
peripheral neuropathy found to be 
present had its onset in or is related 
to service, specifically including his 
service-connected right and left foot 
cold injuries.  

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disabilities, if any, on the his 
employment and activities of daily 
life.  A complete rationale for any 
opinion expressed shall be provided.

2.  After the VA examination for the 
right and left foot cold injuries is 
performed, the RO/AMC should schedule 
the Veteran for an appropriate VA 
examination, in regards to his TDIU 
claim.  The claims file should be made 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted. 

Thereafter, the examiner should opine 
as to whether, without regard to the 
Veteran's age or the impact of any non-
service-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities render 
him unable to secure or follow a 
substantially gainful occupation. 

A complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


